Title: To Thomas Jefferson from William Norvell, 3 October 1802
From: Norvell, William
To: Jefferson, Thomas


          
            Sir
            Post office Lynchbg. Oct. 3d: 1802
          
          Mr Griffen your Manager in Bedford applied here a few days since for a letter & was told by my assistant there was none. but on Saturday last he got the letter. My assistant says it came by the Richmond Mail he suspects, but is not sure. As I have some reason to believe the mistake happend here, it is proper that I should acknowledge it, in order that no blame may attach to Mr Griffen
          I have uniformly paid great attention to the duties of the office, and did not entertain any idea of any neglect in my assistant, and I have made use of such chastisement as I am sure will prevent a similar occurance.
          As I believe this is the first breach in this office of any kind, I hope I am first in giving the information to you, whose letter was neglected
          I have the Honor to be Yr Humb servt
          
            Wll Norvell
          
        